DETAILED ACTION

In view of the appeal brief filed on 04/20/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DARWIN P EREZO/            Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                            






Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 34 recites “a compressive mesh”.  In paragraph [0036] of the present specification, it states that “mesh 16 may provide a compression force on the balloon 12”, such that “the force of the mesh 16 may help compress the balloon from the expanded state shown in Figure 4 into the unexpanded state shown in Figure 3.”  However, the specification does not describe how the mesh is compressive in terms of its elastic material properties relative to the balloon, and/or relative size between the mesh and the balloon when the balloon is in an expanded state, for example.  In other words, the description merely states what the mesh does, rather than what is, and so the disclosure fails to sufficiently identify how the compressive function is performed.  Therefore, the description does not clearly allow one of ordinary skill in the art to recognize that the Applicant invented what is being claimed at the time of filing.  Claims 44-45 are rejected due to their dependency on Claim 34.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 34, 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a plurality of cells” in lines 1-2, and “the cells” in line 3.  Claim 1, upon which Claim 15 depends, recites “a first cell and a second cell”.  Therefore, it is unclear whether the recitations “a plurality of cells” and “the cells” in Claim 16 are referring to the previously recited first cell and second cell, or are defining cells in addition to the first cell and the second cell.  For examination purposes, “a plurality of cells” will be considered as --additional cells to the first cell and the second cell--, and “the cells” will be read as --the additional cells to the first cell and the second cell--. 
Claim 34 recites “a compressive mesh”.  However, it is indefinite as to how the compressive function is performed, such as the elastic material properties of the mesh relative to the balloon, and/or relative size between the mesh and the balloon when the balloon is in an expanded state, for example.  Therefore, the claim language and specification of the present invention do not provide a clear indication of the scope of the subject matter.  For examination purposes, the mesh is considered compressive if it is less elastic than the balloon such that when the balloon is inflated beyond a predetermined pressure, the mesh compresses portions of the balloon.  Claims 44-45 are rejected due to their dependency on Claim 34.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 15-17, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Tilson et al., hereinafter “Tilson” (WO 2012/099979 A1), both previously cited in the office action filed 02/01/22.
Regarding claims 1 and 3, Adams discloses an apparatus for performing a medical procedure in the vasculature (see annotated Figures 2 and 4 below), comprising:
an inflatable perfusion balloon 36 including a passage 54 (see Figures 2 and 4) for transmitting fluid flowing through the vasculature in an inflated condition of the balloon (see col. 5, lines 3-14); and
a wire mesh 70 (see Figure 2 and col. 5, line 49 to col. 6, line 20; wrap 70 includes braided strands or filaments 72 creating an open texture with spaced holes [“mesh” and “wire” are defined in the instant specification paragraph [0033] as “a material having an open texture with spaced holes” and “one or more filaments or a similar thin flexible members”, respectively], wherein the wrap 70 is generally open to allow perfusion) positioned over at least a portion of the inflatable perfusion balloon 36 (see Figure 2).







FIGURES 2 and 4 of Adams (U.S. Pat. No. 5,556,382)
   
    PNG
    media_image1.png
    857
    772
    media_image1.png
    Greyscale


Adams discloses the claimed device, as discussed above, including openings in the wire mesh 70 allowing fluid flow from external to the balloon and to the passage 54 (see Figure 2 above).  
However, the difference between the prior art and the claimed invention is that Adams does not teach the balloon comprising a first cell and a second cell in a single cross-section of the balloon, wherein a space is provided between the first cell and the second cell, and openings in the wire mesh allow fluid flow from external to the balloon, into the space, and to the passage.
In the same field of art, namely dilatation perfusion balloons, Tilson teaches an inflatable perfusion balloon (see annotated Figure 17 below; paragraphs [0025], [0205]) comprising a first cell (one of a group of cells 650) and a second cell (another cell 650) in a single cross-section of the balloon, wherein a space (see gap between tapered ends of cells 650) is provided between the first cell and the second cell, wherein fluid can flow into the space, and to a passage (similar to central fluid passage 692 in Figures 23B and 24B) of the balloon.  
Accordingly, the prior art references teach functional equivalents known in the art for dilating a blood vessel while allowing perfusion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inflatable perfusion balloon having a first cell and a second cell in a single cross-section with a space between the first cell and the second cell allowing fluid flow into the space and to the passage, as taught by Tilson, for the inflatable perfusion balloon of Adams since the substitution would have yielded predictable results, namely dilating a blood vessel while allowing perfusion.  See MPEP 2143.  It is noted that when the substitution is made, the openings in the wire mesh would allow fluid to flow from external to the balloon, into the space, and to the passage, as claimed.


FIGURE 17 of Tilson (WO 2012/099979 A1)


    PNG
    media_image2.png
    598
    651
    media_image2.png
    Greyscale



Regarding claim 4, Adams in view of Tilson teaches the passage being surrounded by the first and second cells, and the wire mesh overlies the first and second cells of the balloon.  Adams teaches passage 54 surrounded by portions of balloon 36 (see annotated Figures 2 and 4 above) and when modified by Tilson, the passage would be surrounded by the first and second cells 650 (see Figure 17 of Tilson) wherein the wire mesh 70 that overlies the balloon 36 in Adams would overlie the first and second cells of the balloon.
	Regarding claim 5, Adams in view of Tilson teaches the first and second cells 650 each include an inflation lumen 654, respectively (see Figure 17 and paragraph [0173] of Tilson).
	Regarding claim 15, Adams in view of Tilson teaches the wire mesh comprises a reticulated structure (Adams teaches wire mesh or wrap 70 being made of a network of braided strands 72; see Figure 2) including one or more openings in fluid communication with the passage when the balloon is inflated (the wrap 70 is generally open to allow perfusion; col. 5, line 49 to col. 6, line 20 of Adams).
Regarding claim 16, Adams discloses the claimed device, as discussed above, except for the balloon comprising a plurality of cells (in addition to the first cell and the second cell), each including a proximal neck for receiving an inflation fluid, and wherein the wire mesh at least partially covers the proximal necks of the cells, although Adams discloses that the wire mesh 70 at least partially covers the proximal neck 38 of balloon 36 (see col. 6, lines 1-5).
In the same field of art, namely dilatation perfusion balloons, Tilson teaches an inflatable perfusion balloon (see annotated Figure 17 above) having a plurality of cells (see group of cells 650 in addition to first and second cells 650) each including a proximal neck for receiving an inflation fluid (see tapered end portions of cells 650 including inflation ports 654; see paragraph [0173]).
Accordingly, the prior art references teach functional equivalents known in the art for dilating a blood vessel while allowing perfusion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inflatable perfusion balloon having a plurality of cells (in addition to the first cell and the second cell) each including a proximal neck for receiving an inflation fluid, as taught by Tilson, for the inflatable perfusion balloon of Adams since the substitution would have yielded predictable results, namely dilating a blood vessel while allowing perfusion.  See MPEP 2143.  It is noted that when the substitution is made, the wire mesh 70 that overlies the balloon 36 in Adams would at least partially cover the proximal necks of the cells since Adams discloses that the wire mesh 70 at least partially covers the proximal neck 38 of balloon 36 (see col. 6, lines 1-5).
	Regarding claim 17, Adams in view of Tilson teaches the wire mesh 70 comprises a helical wire (see col. 6, lines 1-7 of Adams; the wrap 70 may include strands 72 that are spiral wrapped, or helically wrapped).
	Regarding claim 41, Adams in view of Tilson teaches the wire mesh 70 includes holes that comprise a greater part of the area of the mesh than the solid material forming the mesh (see Figure 2 of Adams; the braided strands 72 are spaced apart to a degree such that the holes in wrap 70 take up more area than the solid strand material 72).

Claims 12-14 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Tilson (WO 2012/099979 A1), as applied to claim 1 above, and further in view of Konstantino et al., hereinafter “Konstantino” (U.S. Pub. No. 2016/0136397), previously cited in the office action filed 02/01/22.
Regarding claims 12-13, Adams and Tilson teach the claimed device as discussed above, except for the wire mesh comprising a metal, wherein the wire mesh comprises a shape-memory material.  However, Adams teaches that changes may be made in materials of the invention (see col. 7; lines 14-16).
In the same field of art, namely balloons, Konstantino teaches in Figures 2 and 4, a balloon 20 having a wire mesh 30 that is made of a metal and a shape memory material (see paragraph [0063]; fibers 34 of the wire mesh 30 can be made of shape memory metal such as nitinol), which maintains a shape of the balloon (see paragraph [0072]), similar to the wire mesh in Adams that maintains the desired balloon shape during inflation of the balloon (see col. 5, lines 49-50 of Adams).
Accordingly, the prior art references teach wire meshes that are functional equivalents known in the art for maintaining the shape of a balloon.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wire mesh made of a metal and shape memory material, as taught by Konstantino, for the wire mesh of Adams since the substitution would have yielded predictable results, namely maintaining a desired shape of the balloon during inflation of the balloon.  See MPEP 2143.  
Regarding claim 14, Adams and Tilson teach the balloon 36 comprises tapered end portions 38, 40 (see Figure 2 of Adams) and a central portion (between 38 and 40).  However, Adams and Tilson do not expressly disclose that the wire mesh 70 extends along at least the tapered end portions of the balloon, although Adams teaches that in another embodiment, a wrap 70 can extend from the balloon proximal end 38 to the balloon distal end 40 (see col. 6, lines 1-6).
	In the same field of art, namely balloons, in Figures 2 and 4 and paragraph [0087] Konstantino teaches a wire mesh 30 extending along tapered end portions (T) and central portion (LG) of a balloon 20.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire mesh of Adams and Tilson to extend along at least the tapered end portions of the balloon, as taught by Konstantino,  in order to maintain the shape and size of the lower profile tapered regions to minimize vessel trauma (see Konstantino; paragraphs [0057] and [0072]), wherein one of ordinary skill in the art would recognize that the tapered end regions facilitate advancement and retraction of the balloon while minimizing trauma to the vessel.
	Regarding claim 46, Adams and Tilson teach the claimed device, as discussed above, except for the mesh being woven.
	In the same field of art, namely balloons, in Figures 2 and 4 and paragraph [0087] Konstantino teaches a wire mesh 30 that is “braided/woven”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire mesh of Adams and Tilson to be woven, as taught by Konstantino, since Adams acknowledges that the wire mesh 70 may have a different pattern (see col. 6, lines 1-6 of Adams) and since substitution of one known wire mesh pattern element for another would have yielded predictable results, namely maintaining the shape and size of the balloon for effective dilation in a vessel (see Konstantino; paragraph [0057]).

Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Konstantino (U.S. Pub. No. 2016/0136397).
	Regarding claim 30, Adams discloses an apparatus for performing a medical procedure in the vasculature (see annotated Figures 2 and 4 above), comprising:
an inflatable perfusion balloon 36 including a passage 54 (see Figures 2 and 4) for transmitting fluid flowing through the vasculature in an inflated condition of the balloon (see col. 5, lines 3-14); and
a mesh sleeve 70 (see Figure 2 and col. 5, line 49 to col. 6, line 20; wrap 70 includes braided strands or filaments 72 creating an open texture with spaced holes [“mesh” is defined in the instant specification paragraph [0033] as “a material having an open texture with spaced holes”], wherein the wrap 70 is generally open to allow perfusion) provided to at least a portion of the inflatable perfusion balloon 36 (see Figure 2).
Adams does not disclose that the mesh sleeve comprises a shape memory material.  However, Adams does disclose that changes may be made in materials of the invention (col. 7; lines 14-16).
In the same field of art, namely balloons, Konstantino teaches in Figures 2 and 4, a balloon 20 having a wire mesh 30 that is made of a shape memory material (see paragraph [0063]; fibers 34 of the wire mesh 30 can be made of shape memory metal such as nitinol), which maintains a shape of the balloon (see paragraph [0072]), similar to the wire mesh in Adams that maintains the desired balloon shape during inflation of the balloon (see col. 5, lines 49-50 of Adams).
Accordingly, the prior art references teach wire meshes that are functional equivalents known in the art for maintaining the shape of a balloon.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wire mesh made of a shape memory material, as taught by Konstantino, for the wire mesh of Adams since the substitution would have yielded predictable results, namely maintaining a desired shape of the balloon during inflation of the balloon.  See MPEP 2143.  
Regarding claim 34, Adams discloses an apparatus for performing a medical procedure in the vasculature (see annotated Figures 2 and 4 above), comprising:
an inflatable perfusion balloon 36 including a passage 54 (see Figures 2 and 4) for transmitting fluid flowing through the vasculature when the perfusion balloon is inflated (see col. 5, lines 3-14); and
a mesh 70 (see Figure 2 and col. 5, line 49 to col. 6, line 20; wrap 70 includes braided strands or filaments 72 creating an open texture with spaced holes [“mesh” is defined in the instant specification paragraph [0033] as “a material having an open texture with spaced holes”], wherein the wrap 70 is generally open to allow perfusion) positioned over at least a portion of the inflatable perfusion balloon 36 (see Figure 2).
However, Adams does not expressly disclose that the mesh is compressive, but does disclose that the mesh 70 “is located around balloon 36 to maintain the desired balloon shape during inflation of the balloon” (see col. 5, lines 49-50).  
In the same field of art, namely balloons, Konstantino teaches in Figures 2 and 4, a balloon 20 having a wire mesh 30 made of fibers 34 that are composed of a material having less elasticity than the material of the balloon such that portions of the balloon where the fibers are attached to the balloon are compressed when the balloon is inflated beyond a predetermined pressure (see abstract, paragraphs [0003], [0012],  [0061], [0065]), which maintains an intended shape of the balloon (see paragraph [0072]).  This is similar to the wire mesh in Adams that maintains the desired balloon shape during inflation of the balloon (see col. 5, lines 49-50 of Adams).
Accordingly, the prior art references teach wire meshes that are functional equivalents known in the art for maintaining the shape of a balloon.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the compressive mesh, as taught by Konstantino, for the mesh of Adams since the substitution would have yielded predictable results, namely maintaining a desired shape of the balloon during inflation of the balloon.  See MPEP 2143.  

Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Konstantino (U.S. Pub. No. 2016/0136397), as applied to claim 30 above, and further in view of Tilson (WO 2012/099979 A1).
Regarding claims 42-45, Adams and Konstantino teach the claimed device, as discussed above, including openings in the wire mesh 70 allowing fluid flow from external to the balloon and to the passage 54 (see Figure 2 of Adams above).  
However, the difference between the prior art and the claimed invention is that Adams and Konstantino do not teach the balloon comprising a first cell and a second cell in a single cross-section of the balloon, wherein a space is provided between the first cell and the second cell, and openings in the wire mesh allow fluid flow from external to the balloon, into the space, and to the passage.
In the same field of art, namely dilatation perfusion balloons, Tilson teaches an inflatable perfusion balloon (see annotated Figure 17 below; paragraphs [0025], [0205]) comprising a first cell (one of a group of cells 650) and a second cell (another cell 650) in a single cross-section of the balloon, wherein a space (see gap between tapered ends of cells 650) is provided between the first cell and the second cell, wherein fluid can flow into the space, and to a passage (similar to central fluid passage 692 in Figures 23B and 24B) of the balloon.  
Accordingly, the prior art references teach functional equivalents known in the art for dilating a blood vessel while allowing perfusion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inflatable perfusion balloon having a first cell and a second cell in a single cross-section with a space between the first cell and the second cell allowing fluid flow into the space and to the passage, as taught by Tilson, for the inflatable perfusion balloon of Adams and Konstantino since the substitution would have yielded predictable results, namely dilating a blood vessel while allowing perfusion.  See MPEP 2143.  It is noted that when the substitution is made, the openings in the wire mesh would allow fluid to flow from external to the balloon, into the space, and to the passage, as claimed.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 15-17, and 41 as not being obvious over Adams in view of Tilson have been considered but are moot because of the new ground of rejection above no longer relies upon the rationale of having independent inflation/deflation ports to conform to irregular vessel geometry.  As discussed above, the examiner submits that the prior art references teach functional equivalents known in the art and substituting one known balloon element for another would have yielded predictable results, namely dilating a blood vessel while allowing perfusion.
Applicant’s arguments with respect to claim 30 as not proven obvious over Adams and Cox, and with respect to claim 13 as not proven obvious over Adams, Tilson, and Cox, are moot because of the new grounds of rejection above no longer rely upon the Cox reference, but rather rely upon Konstantino for teaching a wire mesh comprising a shape memory material.
Applicant’s arguments with respect to claim 34 as not proven obvious over Adams and Schaffer are moot because of the new ground of rejection above no longer relies upon the Schaffer reference, but rather relies upon Konstantino for teaching a compressive mesh.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771